UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1769


CLEO ANTHANETT CHRISTOPHER,

                Plaintiff - Appellant,

          v.

ST. VINCENT DE PAUL OF BALTIMORE INC.; STEPHANIE ARCHER-
SMITH, Executive Director; PORTIA MCCONNELL, Director of
Children Services; MICHELLE YOUNG, Regional Director; TONI
ADAIR, Sr. Family Services Coordinator; JOHN J. SCHIAVONE,
Executive Director,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cv-03184-RDB)


Submitted:   December 28, 2015              Decided:   January 20, 2016


Before DUNCAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleo Anthanett Christopher, Appellant Pro Se.   James Douglas
Bragdon, Brian Travis Tucker, GALLAGHER EVELIUS & JONES, LLP,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cleo   Anthanett     Christopher     appeals    the    district    court’s

order dismissing her employment discrimination complaint.                      We

have     reviewed    the     record   and     find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Christopher v. St. Vincent De Paul of Baltimore, Inc.,

No. 1:14-cv-03184-RDB (D. Md. filed June 11, 2015 & entered June

12, 2015).       We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented      in   the   materials

before    this    court    and   argument   would    not   aid    the   decisional

process.

                                                                          AFFIRMED




                                        2